Citation Nr: 1829458	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating for ischemic heart disease (IHD) in excess of 10 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), excluding a period of a combined total disability rating. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1961 to March 1963 and October 1965 to February 1987, during which his awards and decorations included a Purple Heart, a Silver Star Medal, and two Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 and a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Board notes that during the appeal period for TDIU, the Veteran was in receipt of a combined total schedular disability rating from August 11, 2016 to December 1, 2016.  As discussed in detail below, since the Board is granting TDIU based on the combined effects of multiple service-connected disabilities, entitlement to TDIU is moot during the period for which a combined total disability rating was in effect.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (noting that the Veteran's award of a combined 100 percent schedular rating renders moot the issue of entitlement to a TDIU during that same period).  As such, the Board has recharacterized the issue of entitlement to TDIU as reflected on the title page of this decision.

The issue of an increased rating for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities prevented him for securing and following any substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  As such, the analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

TDIU

The Veteran contends that his service-connected lumbar spine disability precluded him from working due to chronic low back pain, and difficulty with standing, walking, sitting, and lifting.  See VA Form 21-8940 (August 2014).  He further contends that the medications that he takes for his service-connected disabilities prevent him from passing employment-based drug testing, and that his IHD limits his physical activity.  See Notice of Disagreement (May 2015).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1), 4.15.

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU may be assigned where a veteran's schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion is not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a veteran's ability to obtain and maintain employment.  

The relevant appeal period has been limited to the period from August 15, 2014 (the date of the Veteran's TDIU claim) to August 11, 2016; and December 1, 2016 forward.  This is because the Veteran was in receipt of a combined schedular total disability rating of 100 percent from August 11, 2016 through November 30, 2016.  The Board recognizes that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008); but see Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  However, as described below, the basis of the TDIU in this case relies upon the combined effects of the Veteran's service-connected spine disability, PTSD, and IHD.  Thus, TDIU is moot from August 11, 2016 through November 30, 2016.  

From August 15, 2014 to August 11, 2016, and from December 1, 2016 forward, the Veteran had a combined rating of 90 percent: PTSD as 70 percent disabling; left lower extremity radiculopathy as 20 percent disabling; lumbar spine degenerative joint disease status post-surgery as 40 percent disabling prior to September 18, 2017, and as 20 percent disabling since September 18, 2017; tinnitus as 10 percent disabling, right lower extremity radiculopathy as 10 percent disabling; IHD as 10 percent disabling; and right ankle fracture, bilateral hearing loss, appendectomy scar, bilateral lower extremity shell fragment wound scars, and lumbar spine surgical scar all rated as 0 percent disabling.  At a 90 percent combined rating, the Veteran's service-connected disabilities render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

Turning to the evidence of record, after his military career, the Veteran worked for the Postal Service as a custodian until June of 2014.  He retired due to problems with his back.  See VA PTSD Examination (Feb. 2015).  The Veteran reported having 2 years of a college education on his August 2014 VA 21-8940.  

An August 2014 private neurological surgery record reported that the Veteran had a L3-L5 posterior fusion for recurrent disk herniation several months ago.  The record reported a "setback" with the Veteran's physical therapy due to his low back pain and him having "plateaued" in terms of his back pain. 

An August 2014 private lumbar spine x-ray showed anterior and posterior fusion from L3-L5 without evidence of hardware failure or loosening. 

A November 2014 letter from VA physician J.B. stated that the Veteran had chronic low back pain following his lumbar spine surgery, as well as coronary artery disease.  Dr. J.B. stated that the Veteran was no longer capable of continuing to perform custodial work, and could not lift, mop, vacuum or perform other duties required by this job. 

At a February 2015 VA PTSD Examination, the Veteran reported that working as a custodian was a good job for him because he could "stay away from people."  The Veteran reported that his PTSD impacted his ability to work because he had to "stay away from people," and working as a custodian had allowed him to work by himself for 2 years.  He further reported that he becomes irritable around people and was better off being by himself.  The Veteran reported that his daily routine consisted of listening to the news, watching TV, and doing chores "in small bits" of time during the day.  His one reported hobby was gambling (playing slot machines).  He had no friends, but did have limited and sporadic telephone contact with some of the men that he served with in Vietnam.  The Veteran also reported pain when walking or standing for long periods of time, and he was unable to lift heavy objects.  The examiner noted that other than going to the VA, the Veteran did not attend any other community activities.  The examiner reported that the Veteran did not know how to use the computer, but was independent in his use of the phone.  The examiner further noted that he was able to groom himself independently, but had difficulty putting his socks on.  Of note, the Veteran's score on the Beck Anxiety Inventory was in the severe range for anxiety.  The examiner further noted that while the Veteran had been able to go out gambling, he had been provoked in that setting.  She also thought that in an employment setting he would be easily startled and hypervigilant.  The examiner ultimately found occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

A March 2015 VA Primary Care note indicated that the Veteran lumbar disc disease resulted in right lateral leg and toe numbness and some left parspinal pain. 

In a February 2016 letter, the Veteran addressed the RO's rationale for denial of TDIU.  The Veteran stated that he did not retire due to the length of employment at Postal Service; rather he retired because his doctor advised him that if he continued working he would continue to have serious back issues.  The Veteran further added that he went on medical leave in February 2014 due to back pain and then had spinal surgery in March 2014.  He explained that following surgery he returned to work for almost two weeks, but went back on medical leave in April 2014 due to back pain and then had a second spinal surgery.  He stated that he utilized his medical leave and personal time off until his retirement.  The Veteran stated that while working at the Postal Service there were certain job tasks that he could not perform due to his back disability, to include running certain types of cleaning equipment and heavy lifting. The Veteran repeated that he retired based on the advice of his doctor.  Following his retirement, the Veteran opined that he was limited in his employment options because he could not stand or sit for long periods of time, could not lift over 25 pounds, could not bend due to the spinal fusion rods, and had right foot numbness.  The Veteran contended that his service-connected hearing loss had worsened.  He further contended that this PTSD had not improved and he still had symptoms of sleep disturbances and hyperarousal.  The Veteran further explained that he did take a European vacation in June 2015, but this occurred a year after his spinal surgery and during his retirement and thus had no bearing on his ability to work.  He further clarified that he relocated from Idaho to Oregon, because in Idaho he owned five acres and his physical limitations restricted his ability to sweep, mop, life, bend, and mow; therefore, he could no longer take care of the property and had to hire someone to maintain the land and irrigate the fields.  The Veteran explained that since he could no longer do the work required to keep the property in good shape he decided to sell it and move to Oregon.

A March 2017 VA Cardiology Telephone Encounter Note indicated that the Veteran presented to a private emergency department for chest pain and was referred for a myocardial perfusion scan.  The note further reported that the Veteran had a positive nuclear study for global ischemia, which demonstrated significant, abnormal reduction in ejection fraction at stress compared to at rest.

An April 2017 echocardiogram showed that the Veteran's right ventricular function was mildly reduced. 

An April 2017 cardiac catheterization revealed the final diagnosis of coronary artery disease resulting in: 1. Serial calcified 80% and 75% stenosis of the ostial and proximal left anterior descending (LAD) with a moderately diseased diagonal branch, 2. Chronic total occlusion of the circumflex with some collateral filling of an obtuse marginal branch, 3. 50% stenosis of the right coronary artery, 4. Patent saphenous vein grafts (SVG) to obtuse marginal branch of the circumflex, and 5. Patent left internal mammary artery (LIMA) to diagonal branch, but with reduced flow and apparent inadequate filling of the LAD (the chest wall branches off LIMA, with 50% tapering at the distal anastomosis, and moderate retrograde "diag" disease).

Later in April 2017, the Veteran was hospitalized for percutaneous coronary intervention for severe coronary artery disease.  It was noted that the Veteran had a lot of calcification and plaque in the arteries of his heart.  The Veteran had a rotational atherectomy (a procedure that uses an instrument to break up calcified plaque clogging an artery to restore blood flow to the heart) and had a stent placed in his heart.

A June 2017 VA Spine Examination found that the Veteran's spine disability impaired his ability to work due to impacting his ability to bend and sit. Additionally, the examiner reported that the Veteran could neither run nor jump due to his spine disability.  It was further noted that the Veteran occasionally used a cane to ambulate.   

Additionally, a June 2017 VA Cardiology Follow-Up Assessment reported that the Veteran developed refractory angina and had a private abnormal myocardial perfusion scan that prompted an angiogram.  It showed that the LIMA filled the diagonal, but not the LAD.  The assessment further reported that subsequent to the Veteran's rotational atherectomy and cardiac stent, the Veteran had ongoing chest pain of an unknown etiology but could have been angina from microvascular disease.  The assessment further reported that the Veteran had excellent results with the percutaneous coronary intervention and there were no other good targets for revascularization at that time.

When considering the record as a whole and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected spine disability, PTSD, and IHD rendered him unable to secure and follow a substantially gainful occupation during the appeal period.  The Veteran last worked as a custodian, which is a labor intensive occupation requiring lifting, pushing, bending and prolonged standing.  The Board finds that following the Veteran's spinal fusion surgery in March 2014, the Veteran experienced an increase in his functional limitations due to the surgical rods.  The Board finds highly probative the Veteran's lay statement in his February 2016 letter.  The Veteran has also credibly testified to physical limitation following his spinal fusion surgery, which indicated his limited ability to work in manual labor occupations.  Additionally, the Board finds the Veteran's testimony credible and probative that he had to sell his property in Idaho due to his physical inability to maintain his land.  The Veteran's lay testimony is corroborated by the June 2017 VA Spine Examination that found the Veteran was impaired in bending (and thus also lifting), the letter from Dr. J.B., and other VA treatment records.

Moreover, the Veteran's PTSD symptoms predominantly resulted in a limitation of an inability to deal with members of the public and co-workers, and therefore the Board finds that the Veteran is best suited to solitary types of work.  Also, during the February 2015 VA PTSD Examination the Veteran tested positive for severe anxiety, and the examiner opined that in an employment setting the Veteran would be easily startled and hypervigilant.  These findings further support that the Veteran was limited in his ability to work. 

Additionally, the medical evidence of record shows a decline in the Veteran's cardiac functioning during the appeal period due to a positive nuclear stress test showing abnormal reduction in ejection fraction at stress compared to at rest, and him needing a rotational atherectomy and cardiac stent.

Regarding a sedentary occupation, the Board notes that the Veteran's lumbar spine disability also affects his ability to sit for long periods of time.  Moreover, while the Veteran had two years of college education, he reported that he did not know how to use a computer at his February 2015 VA PTSD examination.  Therefore, the evidence does not show that the Veteran has any computer training that would enable him to perform any data entry duties.    

When the combined effects of these symptoms and functional limitations are taken together, they render the Veteran incapable of obtaining or maintaining substantially gainful employment, based on the Veteran's educational and occupational history.  In reaching its decision, the Board gives the most probative weight to Dr. J.B.'s opinion that given the Veteran's chronic low back pain and coronary artery disease, he could no longer perform custodial work.  

The Board acknowledges that during the appeal period the Veteran went on a European vacation; however, this fact is of no probative value.  Being able to take a vacation has no bearing on an individual's occupational functioning given their education, work history, and functional limitations. 

Consequently, the majority of the evidence of record demonstrates that the Veteran was not able to sustain employment as a custodian, and was precluded from obtaining employment due to the combination of his service-connected disabilities.  Accordingly, TDIU is warranted, excluding the period during which a combined total disability rating was in effect, as described above.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted. 


REMAND

After carefully considering this matter, the Board finds that the issue of an increased rating for IHD must be remanded for further development.  The Board regrets the delay associated with this remand; however, the medical evidence associated with the file following the Veteran's last VA Ischemic Heart Disease Examination in August 2016 suggests that his condition has worsened.

As already indicated in the summary of medical evidence above, the medical evidence of record indicates that there may have been a worsening of the Veteran's IHD.  A non-exhaustive list of examples includes a March 2017 myocardial perfusion scan that indicated that the Veteran's IHD resulted in significant, abnormal reduction in ejection fraction at stress compared to at rest.  Additionally, in April 2017 the Veteran was hospitalized for percutaneous coronary intervention for severe coronary artery disease, which resulted in a rotational atherectomy and placement of a cardiac stent. 

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's IHD is triggered.  38 C.F.R. § 4.2; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding a veteran entitled to new VA examination where there is evidence that the condition has worsened since the last examination). Accordingly, on remand the Veteran should be provided with a new VA examination.

Moreover, as this matter is being remanded, any outstanding VA medical records should be obtained and the Veteran should be given an opportunity to identify any private medical records that he would like considered in connection with his appeal.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding VA health treatment records not yet associated with the claims file.  

2. Ask the Veteran to identify any private medical care providers who treated him for his IHD, and make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3. Then, schedule the Veteran for a VA examination by a cardiologist (or other cardiac specialist) to determine the current level of severity of the Veteran's IHD.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected IHD.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

4. After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


